Citation Nr: 0619852	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  02-17 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder manifested by sterility.  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1979 
to May 1979 and from June 1979 to March 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Waco, Texas.  In 
an October 2001 decision, the RO denied the issues of 
entitlement to service connection for depression and 
post-traumatic stress disorder (PTSD).  In a July 2003 
determination, the RO denied the issue of entitlement to 
service connection for a genitourinary disorder manifested by 
impotence.  During the current appeal, this recently 
perfected service connection claim was redefined as 
entitlement to service connection for a genitourinary 
disorder manifested by sterility.  See, e.g., November 2005 
hearing transcript (2005 T.) at 2, 21-24.  

In June 2006, the Board received additional private medical 
evidence, which the veteran had submitted through his 
representative.  This evidence consists of treatment records 
from the Dallas County Hospital, dated in February 1998 and 
March 1998, and from the Dallas Metrocare Services, dated 
from approximately May 2003 to May 2004.  Accompanied with 
those records is a waiver of agency of original jurisdiction 
(AOJ) review of the evidence, as well as a motion for good 
cause for the Board to accept the evidence, as it was 
received more than 90 days after the appeal was certified and 
transferred to the Board.  See 38 C.F.R. § 20.1304(a)-(c).  
Although the Board does accept this evidence, the motion is 
essentially moot as the Board finds that the issues related 
to the new evidence (depression and PTSD) must be remanded 
for other reasons.  

The issues of entitlement to service connection for 
depression and for PTSD will be addressed in the REMAND 
portion of the decision below and are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The RO has provided all required notice and has obtained 
all relevant evidence necessary for an equitable disposition 
of the issue adjudicated in this decision.  

2.  The evidence does not demonstrate that the veteran has a 
genitourinary disorder manifested by sterility which is 
associated with his active military duty.  


CONCLUSION OF LAW

A genitourinary disorder manifested by sterility was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§ 3.159(b) (2005).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record:  (1)  that is necessary to substantiate the claim, 
(2)  that VA will seek to provide, and (3)  that the claimant 
is expected to provide.  In addition, VA must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§§3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable decision on the claim 
by the agency of original jurisdiction (AOJ).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In the present case, a May 2003 letter informed the veteran 
of the type of evidence necessary to support his 
genitourinary claim, which was described as "disabilities 
related to immunization."  This letter explained to the 
veteran what type of evidence was needed to help VA decide 
his claim, and also explained VA's duty to assist the veteran 
obtain evidence for his claim.  The letter also included an 
attachment called "What the Evidence Must Show," which 
outlined the specific requirements for a claim for service 
connection.  

Further, the May 2003 letter notified the veteran that the RO 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his genitourinary claim but that he 
must provide enough information so that the agency could 
request the relevant records.  It is unclear from the record 
whether the veteran was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that the veteran has been notified of 
the need to provide such evidence because the May 2003 letter 
also informed the veteran of his opportunity to submit 
"additional information and evidence," "additional 
things," and "any medical reports" that he has.  Thus, he 
was essentially advised to submit all pertinent evidence in 
his possession with regard to his genitourinary claim.  In 
addition, the May 2003 letter was furnished to the veteran 
prior to the RO's initial denial of his genitourinary claim 
in July 2003 and, thus, satisfies the timing of notification 
requirements of the VCAA.  See Pelegrini, supra.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

As the Board finds that the duty to notify the veteran as to 
the evidence needed to substantiate his claim was satisfied, 
and the Board must now examine whether the duty to assist was 
satisfied.  For claims for service connection the duty to 
assist includes obtaining relevant records.  38 C.F.R. 
§ 3.159(c).  In the present case, all relevant treatment 
records adequately identified by the veteran have been 
obtained and associated with his claims folder.  The Board 
acknowledges that in April 1994 the veteran was awarded 
Social Security Administration (SSA) disability benefits.  
While a copy of the April 1994 SSA decision is included in 
the claims folder, copies of the medical reports used in 
support of the grant are not contained therein.  Importantly, 
however, the copy of the SSA decision indicates that the 
grant of SSA benefits was based upon medical evidence of 
severe residuals of right shoulder surgery and for an 
affective disorder with major depression.  No mention is made 
in the SSA decision of any genitourinary disorder manifested 
by sterility.  In addition, at the recent personal hearing 
conducted before the undersigned Acting Veterans Law Judge 
(VLJ) at the RO, the veteran specifically testified that he 
has not sought treatment for, including laboratory 
confirmation of, his purported sterility, due to a lack of 
monetary resources.  2005 T. at 21.  Thus, the Board finds 
that a remand of the veteran's genitourinary claim to accord 
the RO (through the AMC) an opportunity to procure the 
medical records used in support of the grant of SSA 
disability benefits is not necessary.  

Further, the Board notes that the veteran has not been 
accorded a pertinent VA examination.  However, as discussed 
below, service medical records are negative for complaints, 
or findings, of a genitourinary disorder manifested by 
sterility.  In addition, post-service medical reports are 
absent for a diagnosis of such a disability.  The duty to 
assist is not invoked where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See Charles v. Principi, 16 Vet. App. 370 (2002); 
38 U.S.C.A. § 5103A(a)(2).  Consequently, the Board concludes 
that a remand to schedule the veteran for a VA genitourinary 
examination is not necessary.  

Accordingly, the Board finds that VA has satisfied its duties 
to notify and to assist the veteran in the development of his 
genitourinary claim.  The Board will proceed, therefore, to 
adjudicate the issue of entitlement to service connection for 
a genitourinary disorder manifested by sterility based upon 
the evidence currently of record.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini, 
supra; Quartuccio, supra.  

Service Connection For A Genitourinary Disorder Manifested By 
Sterility

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In the present case, the veteran asserts that he became 
sterile as a result of immunization shots (and particularly 
the small pox vaccine) that he received during his active 
military duty.  See, e.g., 2005 T. at 21-24.  According to 
the veteran's recent testimony, he became "very ill" after 
receiving his immunization shots and was admitted to the 
infirmary where he remained for seven to fourteen days.  
2005 T. at 4-5.  

Importantly, however, competent evidence of record does not 
provide a diagnosis of a genitourinary disorder manifested by 
sterility which is associated with the veteran's active 
military duty.  Service medical records are negative for 
complaints of, treatment for, or findings of any such 
disability.  In fact, the separation examination which was 
conducted in June 1980 demonstrated that the veteran's 
genitourinary system was normal.  

Furthermore, post-service medical reports are negative for 
complaints, or findings, of a genitourinary disorder 
manifested by sterility.  In fact, the veteran recently 
testified that he has not sought treatment for, including 
laboratory confirmation of, his purported sterility due to a 
lack of monetary resources.  2005 T. at 21.  

The medical evidence of record does not establish a diagnosis 
of a genitourinary disorder manifested by sterility, which is 
associated with the veteran's active military duty.  Indeed, 
without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the 
United States Court of Appeals for Veterans Claims (Court) 
held that, in the absence of proof of a present disability, 
there can be no valid claim).  Although the veteran has 
testified that he has never fathered children and that he 
believes this is directly due to the immunizations he 
received in active service, there is simply no medical 
evidence of record to support this contention.  While the 
Board does not doubt the sincerity of the veteran's beliefs 
in this regard, the veteran is a layperson without any 
medical expertise or training, and, as such, is not competent 
to offer evidence on matters of medical diagnosis or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).
Consequently, the preponderance of the evidence is against 
the veteran's claim for service connection for a 
genitourinary disorder manifested by sterility, and the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

Service connection for a genitourinary disorder manifested by 
sterility is denied.  


REMAND

With regard to the veteran's claim for service connection for 
PTSD in particular, the Board notes that, throughout the 
current appeal, the veteran has asserted that he was 
personally assaulted during his active military duty.  See, 
e.g., 2005 T. at 5-7.  In particular, the veteran testified 
that he was beaten up, had "stuff" poured on him to burn 
his feet, and almost got sodomized with broomsticks in bed 
and in the shower and that, as a result of these in-service 
stressors, he experiences dreams and bad nightmares and has 
little social interaction.  2005 T. at 17-20.  See also 
September 2002 hearing transcript (2002 T.) at 3-9, 18-19.  

This appeal was previously before the Board and in June 2004 
the Board remanded the issues for service connection for 
depression and PTSD for the purpose of providing the veteran 
with notice of the requirements for establishing a claim for 
PTSD on the basis of personal assault, as well as other 
evidentiary development.  However, since the June 2004 
remand, it does not appear that the AOJ complied with the 
remand instruction to ensure compliance with the VCAA by 
advising the veteran "of the provisions in 38 C.F.R. 
§ 3.304(f)(3)," regarding claims for PTSD due to personal 
assault.  As such, this case must be remanded again for that 
purpose.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, as the Board discussed earlier in this 
decision, the veteran was awarded SSA disability benefits in 
April 1994 due, in part, to a psychiatric disorder 
characterized as an affective disorder with major depression.  
Importantly, however, the medical records used in support of 
the SSA decision are not included in the veteran's claims 
folder.  A remand of the veteran's claims for service 
connection for depression and PTSD is necessary, therefore, 
to accord the AOJ an opportunity to procure any of these 
medical records which may be available and to associate them 
with his claims file.  See 38 C.F.R. § 3.159(c)(1).  See 
Voerth v. West, 13 Vet. App. 117, 121 (1999) (holding that 
duty to assist, then under 38 U.S.C. § 5107(a) (the 
predecessor duty-to-assist authority prior to enactment of 
section 5103A), includes "the responsibility of VA to obtain 
any relevant records from the [SSA]"); Baker v. West, 11 
Vet. App. 163, 169 (1998) (holding that when VA is put on 
notice of SSA records prior to issuance of final decision, 
Board must seek to obtain records pursuant to section 5107(a) 
duty to assist); Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992) (concluding that VA had duty to obtain SSA 
records when it had actual notice that the veteran was 
receiving SSA benefits).

Furthermore, at the November 2005 personal hearing, the 
veteran testified that he did not seek psychiatric treatment 
for approximately the first 10 years after his separation 
from active military duty.  In December 2005 (several weeks 
after the recent personal hearing), the veteran submitted a 
VA Form 21-4142, Authorization And Consent to Release 
Information to The Department Of Veterans Affairs (VA) 
(Form 21-4142).  In this document, the veteran noted that he 
had received psychiatric treatment at the Pathways Clinic-
Dallas Metrocare Services (formerly the Dallas Co. MHMR) 
between May 2003 and November 2005.  Although he recently 
submitted records from the Dallas Metrocare Services, those 
records are only dated from May 2003 to May 2004.  As such, 
the AOJ should assist the veteran in obtaining the remaining 
records he describes on the authorization form.  If the 
records are unavailable or cannot be obtained, the file 
should be clearly documented with an explanation as to why.  

With regard to the veteran's claim for service connection for 
depression in particular, the Board notes that, at the 
November 2005 personal hearing, the veteran testified that he 
first began to experience emotional problems during service 
and that his military supervisors failed to recognize his 
condition but, instead, simply concluded that he had a lack 
of discipline.  2005 T. at 7, 9.  According to the veteran's 
testimony, as a result of the emotional problems that he 
experienced during service, he "got [into] some disciplinary 
[trouble]."  2005 T. at 10-12.  

Service personnel records confirm that the veteran was 
disciplined on several occasions for disrespectful, 
derogatory, and threatening remarks made to an officer and 
for disobeying orders of a superior officer.  Private 
post-service medical records dated in February and March 1998 
reflect treatment for depression with psychotic features and 
an impulse control disorder.  According to two private 
medical reports dated in March 1998, the veteran's medical 
history includes a bipolar disorder and schizophrenia.  

Additionally, in February 2005, the veteran underwent a 
private psychological evaluation.  Following an extensive 
interview with the veteran, the examining clinical 
psychologist diagnosed, on Axis I, a major depressive 
disorder and cannabis abuse and recommended ruling out a 
bipolar disorder and other substance abuse.  In addition, the 
examiner diagnosed, on Axis II, a personality disorder not 
otherwise specified with antisocial and narcissistic 
features.  Importantly, while the examiner concluded that the 
veteran's report of "a cluster of symptoms during his 
military service . . . suggest [that] he was experiencing an 
episode of Major Depressive Disorder which began after his 
enlistment," she did not specifically state that the 
veteran's depressive disorder began during his active 
military duty.  In fact, the examiner explained that she was 
"uncertain whether . . . [the veteran] genuinely has 
experienced a manic episode or has simply had anger 
management problems secondary to a personality disorder."  
In view of the documented in-service evidence of authority 
and anger management problems, the post-service psychiatric 
treatment, and the February 2005 examiner's uncertainty as to 
whether the veteran's in-service anger management problems 
are associated with his currently diagnosed depression or 
personality disorder, the Board concludes that, on remand, 
the veteran should be accorded a VA psychiatric evaluation to 
determine the nature and etiology of his depression.  

The Board sincerely regrets any additional delay that will 
result from this remand.  However, as explained above, the 
record is simply not complete.  In order to afford the 
veteran the due process to which he is entitled, the 
additional development requested in this remand must be 
undertaken.  Therefore, in light of the foregoing, this case 
is REMANDED for the following development:

1.  Please send the veteran a VCAA notice 
letter for a claim for service connection 
for PTSD based on personal assault.  This 
letter must comply with the requirements 
set forth in the VBA Adjudication Manual, 
M21-MR, Part IV, subpart ii, Chapter 1, 
Section D, paragraph 17 (December 13, 
2005) for developing claims for PTSD 
based on personal assault.  This letter 
must also comply with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§§ 3.159(b), 3.304(f)(3) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Please obtain copies of the medical 
records used in support of the April 1994 
grant of SSA disability benefits.  All 
available documents should be associated 
with the veteran's claims folder.  If the 
records cannot be obtained, the file 
should clearly be annotated with a reason 
as to why the record could not be 
obtained.  

3.  Using the veteran's completed VA 
Form 21-4142, Authorization And Consent 
To Release Information To The Department 
Of Veterans Affairs, please assist the 
veteran in obtaining his treatment 
records from the Pathways Clinic-Dallas 
Metrocare Services (formerly the Dallas 
Co. MHMR) from May 2003 through November 
2005.  If the complete records cannot be 
obtained, the file should clearly be 
annotated with a reason as to why the 
record could not be obtained.  

4.  Please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the nature, extent, and 
etiology of his depression.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted and all pertinent 
psychiatric pathology found on 
examination should be noted in the report 
of the evaluation.  Further, the examiner 
should express an opinion as to whether 
there is a 50 percent probability or 
greater that any diagnosed depression is 
causally associated with the veteran's 
active military service, particularly the 
in-service episodes of disciplinary 
problems.  

5.  Following completion of the above 
actions, as well as any additional 
development deemed necessary by the 
record, please re-adjudicate the issues 
of entitlement to service connection for 
depression and for PTSD.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
service connection issues remaining on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
L. H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


